EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Brain Tufte (Reg. No. 38,638) on June 11, 2021.

The application has been amended as follows: 

Claim 4 is canceled.

Claims 1, 2, 5, 8, 11, 13-15 and 20 are amended as follows

	1. 	(Currently Amended)  A method comprising:
detecting a plurality of alarms triggered by a plurality of sensors of a security system distributed about a secured area, the plurality of sensors comprising two or more types of sensors including one or more non-video based sensor, and the plurality of alarms including a plurality of alarm types;
storing the alarms and respective data for each of the alarms, wherein the respective data for each of the alarms includes a respective alarm type, a sensor location of the respective one of the plurality of sensors that detected a respective one of the alarms, and a respective alarm time when the respective one of the plurality of sensors detected the respective one of the alarms;
displaying, on a user interface device, a building information model of the secured area;
receiving first user input indicative of a specified time interval that includes a starting time and an ending time; 
sensors with alarms detected during the specified time interval on at least part of the building information model, wherein the respective indicator for each of the sensors with alarms detected during the specified time interval includes a respective popup window, wherein the respective popup window displays the respective alarm time for at least one of the alarms detected by the corresponding sensor during the specified time interval, and a respective total number of alarms detected by the corresponding sensor during the specified time interval; and
wherein at least one of the plurality or sensors includes a first video camera, and wherein the respective popup window for the first video camera includes a link to a recorded video from the first video camera taken at the respective alarm time of the respective alarm.

2.	(Currently Amended)	The method of claim 1, wherein the respective indicator for each of the sensors with alarms detected during the specified time interval includes a graphical pointer that identifies the sensor location of the respective one of the plurality of sensors on the building information model.

5.	(Currently Amended)	The method of claim 1, wherein at least one of the plurality or sensors includes a second video camera, and wherein the respective popup window for the second video camera includes a recorded video from the second video camera taken at the respective alarm time of the respective alarm.

8.	(Currently Amended)	The method of claim 7, further comprising:
displaying a time scale;
displaying a time indictor on the time scale; and
receiving a second input from the user instructing the time indicator to move along the time scale at a predetermined rate, wherein the ending time is automatically set to the current position of the time indicator along the time scale.

11. 	(Currently Amended)	A system comprising:
alarm time when the alarm[[s]] was triggered;
a user interface device;
a programmable processor; 
executable control software,
wherein the programmable processor and the executable control software cause the user interface device to:
display a building information model of at least part of the building;
wherein the user interface device receives first user input indicative of a specified time interval including a starting time and an ending time;
wherein, responsive to receiving the first user input, superimposing a respective indicator for each of the sensors with alarms detected during the specified time interval on at least part of the building information model, wherein the respective indicator for each of the sensors with alarms detected during the specified time interval includes the respective alarm type and the [[a]] respective alarm time for at least one of the alarms detected by the corresponding sensor during the specified time interval, and a respective total number of alarms detected by the corresponding sensor during the specified time interval; and
wherein at least one of the plurality or sensors includes a first video camera, and wherein the respective popup window for the first video camera includes a link to a recorded video from the first video camera taken at the respective alarm time of the respective alarm.

13.	(Currently Amended)	The system of claim 11, wherein the respective indicator for at least some of the sensors with alarms detected during the specified time interval includes a , and the respective alarm time

14.	(Currently Amended) The system of claim 11 wherein the respective indicator for the first video camera includes a respective popup window, first video camera includes [[a]] the link to [[a]] the recorded video from the first video camera taken at the respective alarm time of the respective alarm.

15.	(Currently Amended) The system of claim 11 second video camera, and wherein the respective indicator for the second video camera includes a respective popup window, wherein the respective popup window for the second video camera includes a recorded video from the second video camera taken at the respective alarm time of the respective alarm.

20.	(Currently Amended)	A non-transient computer-readable medium comprising instructions that when executed by a processor executes a process comprising:
detecting a plurality of alarms triggered by a plurality of designated sensors distributed about a building, the plurality of sensors comprising two or more types of sensors including one or more non-video based sensor, and the plurality of alarms including a plurality of alarm types;
storing the alarms and respective data for each of the alarms, wherein the respective data for each of the alarms includes a respective alarm type, a sensor location of the respective one of the plurality of sensors that detected a respective one of the alarms and a respective alarm time when the respective one of the plurality of sensors detected the respective one of the alarms;
displaying, on a user interface device, a building information model of at least part of the building;
receiving first user input indicative of a specified time interval that includes a starting time and an ending time; 
after receiving the first user input, displaying a respective indicator for each of the sensors with alarms detected during the specified time interval, wherein the respective indicator for at least some of the sensors with alarms detected during the specified time interval includes a sensors with alarms detected during the specified time interval includes a respective popup window, wherein the respective popup window displays the respective alarm time for at least one of the alarms detected by the corresponding sensor during the specified time interval, and a respective total number of alarms detected by the corresponding sensor during the specified time interval; and
wherein at least one of the plurality or sensors includes a video camera, and wherein the respective popup window for the video camera includes a link to a recorded video from the video camera taken at the respective alarm time of the respective alarm.


REASON FOR ALLOWANCE

1.	The following is an examiner’s statement of reasons for allowance: The instant invention is related to a method, a system and a non-transitory computer-readable storage medium for detecting and displaying a plurality of alarms triggered by a plurality of sensors of a security system distributed about a secured area.

2.	Prior art was found and applied in the previous actions. However, in consideration of applicant’s newly amended claims and arguments filed on 5/3/2021, there is not strong motivation or reasoning to combine references to arrive at the claimed invention. Therefore, claims 1-2, 5, 7-15, 17-20 are allowed.



.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE H LUO whose telephone number is (571)270-5635.  The examiner can normally be reached on 8:00-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on (571)272-7455455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATE H LUO/Primary Examiner, Art Unit 2488